Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges and appreciates the amendment filed on Feb. 10, 2022 including a new title which provides informative value in classifying and searching.   
	Thank you.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended application filed February 10, 2022 has been further amended to correct two typographical errors in the last paragraph of claim 1 in the following manner:

Please further amend Claim 1, last paragraph:
the first screw member is pulled from the retaining portion at the bottom of the recessed portion to the allowable portion that is spaced away from the bottom of the recessed portion as the second screw member is screwed onto the first screw member.

Reasons for Allowance
Claims 1-20 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a conductor connecting structure comprising a first conductor having a flat plate terminal portion that is fastened to a flat plat terminal portion of a second conductor by screwing to a first screw member a second screw member; where the first screw member is accommodated in a recessed portion of a support, the recessed portion having two wall surfaces that configure a retaining portion located at the bottom of the recessed portion such that the first screw member is pulled from the retaining portion as the second screw member is screwed into the first screw member in conjunction with ALL the remaining limitations within claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833